COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00235-CV


CYNTHIA VANPELT AND CURTIS                                         APPELLANTS
LUSK

                                        V.

ISMAEL CASTANEDA AND MARIA                                           APPELLEES
CASTANEDA


                                    ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On June 29, 2011, and July 13, 2011, we notified appellants, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this

appeal unless the $175 filing fee was paid.        See Tex. R. App. P. 42.3(c).

Appellants have not paid the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).



      1
       See Tex. R. App. P. 47.4.
      Because appellants have failed to comply with a requirement of the rules

of appellate procedure and the Texas Supreme Court’s order of August 28,

2007,2 we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellants shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.



                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: August 11, 2011




      2
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).


                                     2